Hoar, J.
1. The occupation of the defendant could not be proved to be that of selling intoxicating liquors, by evidence that he was reputed to deal in them. The defendant’s counsel now argues that such reputation would be one kind of circumstantial evidence, tending to show that the plaintiff had notice of the consideration of the note. But that was not the purpose for which the evidence was offered, as the bill of exceptions states. It was offered, not upon any question of notice or knowledge, but as direct evidence of the fact of which such reputation existed, and was rightly rejected.
2. The plaintiff offered a mortgage of the defendant, conditioned to pay the note declared on, to prove the consideration of the note. The defendant excepts to the admission of this evidence, as incompetent and immaterial. But the recitals in a deed signed by the defendant, being statements under his own hand, are clearly a competent species of evidence against him ; and whether they were material and relevant or not, we have no means of determining, as they are not stated in the exceptions. As the plaintiff at the trial insisted, and now insists, that they were material, and as the presiding judge so decided, and the defendant has not brought them before us to show the contrary his exception is not sustained.

Excevtions overruled.